--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Loan Agreement




THIS LOAN AGREEMENT (the “Agreement”) is made and entered into this 30th day of
November, 2015 (the “Effective Date”), by and between THE ALKALINE WATER COMPANY
INC., a Nevada Corporation, (the “Borrower”) and NEIL ROGERS (the “Lender”).


Recitals:


WHEREAS:


A. The Borrower has applied to the Lender for a loan in the principal amount of
$750,000.00 (the “Loan”);


B. The Loan is evidenced by a non-negotiable promissory note in the principal
amount of $750,000.00 of even date herewith (the “Note”) executed by the
Borrower and delivered to the Lender. The purpose of the Loan is to provide the
Borrower with the monetary funds needed to fund the Borrower’s operations, and
the Loan is to be unsecured except pursuant to an Escrow Agreement (the “Escrow
Agreement”), pursuant to which a certificate representing the Escrowed Shares
(as defined below) will be held in escrow; and


C. As an inducement for the Lender to enter into this Loan Agreement, the
Borrower has agreed to issue to the Lender $1.5 million worth of shares of
common stock in the capital of the Company (the “Escrowed Shares”), a
certificate of which will be held in escrow by Clark Wilson LLP pursuant to the
Escrow Agreement and the Borrower hereby executes and delivers to the Lender
this Agreement, the Note and the Escrow Agreement and the Lender hereby executes
and delivers to the Borrower this Agreement and the Escrow Agreement. The Note,
the Escrow Agreement, this Agreement, and all other documents executed in
connection with the Loan and this Agreement are sometimes referred to herein as
the “Loan Documents”.


Agreement:


Now, Therefore, in consideration of the mutual covenants contained herein, it is
agreed:


1.  Loan.   Subject to the terms and conditions hereof, the Lender agrees to
loan to or for the benefit of the Borrower, in the manner and upon the terms and
conditions set out in this Agreement, the principal amount of $750,000.00.
Interest shall accrue on the foregoing principal amount at the rate of 15% per
annum until paid in full.


2. Term. All sums due and payable under this Agreement shall be paid by the
Borrower to the Lender on or before the date that is 60 days after the Effective
Date.
 
3. Conditions Precedent. The Lender’s obligation under this Agreement are
subject to the following conditions precedent:
 
 
 
 

--------------------------------------------------------------------------------

 

 
(a) the Lender shall have received from the Borrower, in a form and substance
satisfactory to the Lender, the duly executed documents, instruments,
information, agreements, notes, guarantees, certificates, orders,
authorizations, financing statements, and other such documents that the Lender
may reasonably request;


(b) will not incur any other indebtedness other than in the ordinary course of
its business;


(c) the representations and warranties of the Borrower set forth in Section 9 of
this Agreement shall be true and correct in all material respects as of the date
hereof;


(d) the Lender shall have received, in form and substance satisfactory to the
Lender, all information which the Lender has reasonably requested to conduct its
due diligence on the Borrower; and


(e) there shall not be pending or, to the best knowledge of the Borrower,
threatened, any litigation, action, charge, claim, demand, suit, proceeding,
petition, governmental investigation, or arbitration by, against, or affecting
the Borrower or any of its subsidiaries or any property of the Borrower or any
of its subsidiaries that has not been disclosed by the Borrower to the Lender in
writing, and there shall have occurred no development in any such action,
charge, claim, demand, suit, proceeding, petition, governmental investigation,
or arbitration that, in the Lender’s opinion, would reasonably be expected to
have a materially adverse effect upon the Borrower.
 
  4. Covenants. The Borrower expressly covenants that, on the Effective Date and
continuing at all times during the term of the Note, the Borrower:


(a)   will not be in default of any loans, notes or other indebtedness to any
third party(ies);


(b)   will not be insolvent or otherwise preparing for nor intending to file a
petition for bankruptcy under any chapter of the U.S. Bankruptcy Code; and


(c)   will not materially alter or change its current business organization,
current business purpose nor otherwise amend or alter its corporate existence
without the express written consent of the Lender, which consent shall be in the
Lender’s sole and absolute discretion.


5.  Escrow Agreement. The obligations of the Borrower to the Lender as evidenced
by or provided for in the Loan Documents, and specifically including, without
limitation, the obligations under the Note and this Agreement, shall be secured
by the Escrow Agreement pursuant to which the Borrower shall deposit into escrow
a certificate (the “Certificate”) representing $1.5 million worth of shares of
common stock in the capital of the Company issued in the name of the Lender. The
Lender expressly covenants that unless the Certificate is released from escrow
and delivered to the Lender in accordance with the Escrow Agreement, the Lender
will not assign, transfer, hypothecate or grant any interest of any nature
whatsoever to any Escrowed Shares to any third party(ies) without the express
written consent of the Borrower, which consent shall be in the Borrower’s sole
and absolute discretion
 
 
2

--------------------------------------------------------------------------------

 



6. Securities Law. The Lender acknowledges that the Borrower has advised the
Lender that the Borrower is issuing the Escrowed Shares to the Lender under
exemptions from the registration requirements of the applicable federal and
state securities laws of the United States. To evidence, among other things, the
Lender’s eligibility for such exemption, the Lender shall deliver a fully
completed and executed Certificate of Subscriber in the form attached hereto as
Schedule “A” to the Company on the date of the execution of this Agreement and
such certificate will be incorporated and form part of this Agreement.


7. Piggyback Registrations.


(a) If the Certificate is released from escrow and delivered to the Lender in
accordance with the Escrow Agreement and the Borrower determines to proceed with
the preparation and filing with the Securities and Exchange Commission (the
“SEC”) of a registration statement (the “Registration Statement”) relating to an
offering for its own account or the account of others under the Securities Act
of 1933 (the “1933 Act”) of any of its shares of common stock, other than on
Form S-4 or Form S-8 (each as promulgated under the 1933 Act) or its then
equivalents, the Borrower shall send to the Lender written notice of such
determination and, if within ten (10) days after receipt of such notice, the
Lender shall so request in writing, the Borrower will cause the registration
under the 1933 Act of the Escrowed Shares and (the “Registrable Securities”),
provided that if at any time after giving written notice of its intention to
register any of its shares of common stock and prior to the effective date of
the registration statement filed in connection with such registration, the
Borrower shall determine for any reason not to register or to delay registration
of such shares of common stock, the Borrower may, at its election, give written
notice of such determination to the Lender and, thereupon, (i) in the case of a
determination not to register, shall be relieved of its obligation to register
the Registrable Securities in connection with such registration, and (ii) in the
case of a determination to delay registering, shall be permitted to delay
registering the Registrable Securities for the same period as the delay in
registering such other shares of common stock.  The Borrower shall include in
such registration statement all or any part of the Registrable Securities
provided however that the Borrower shall not be required to register any
Escrowed Shares that are eligible for sale pursuant to Rule 144 of the 1933
Act.  Notwithstanding any other provision in this Section 7, if the Borrower
receives a comment from the SEC which effectively results in the Borrower having
to reduce the number of Registrable Securities included on such Registration
Statement, then the Borrower may, in its sole discretion, reduce on a pro rata
basis the number of Registrable Securities to be included in such Registration
Statement.
 
(b) In connection with each Registration Statement described in this Section 7,
the Lender will furnish to the Borrower in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws.  The Borrower may require the Lender to
furnish to the Borrower a certified statement as to the number of shares of
common stock beneficially owned by the Lender and the name of the natural person
thereof that has voting and dispositive control over the Escrowed Shares.
 
 
3

--------------------------------------------------------------------------------

 


(c) All fees and expenses incident to the performance of or compliance with the
filing of the Registration Statement shall be borne by the Borrower whether or
not any Registrable Securities are sold pursuant to the Registration Statement.
In no event shall the Borrower be responsible for any broker or similar
commissions or, except to the extent provided for hereunder, any legal fees or
other costs of the Lender.
 
(d) The Borrower shall indemnify and hold harmless the Lender, its officers,
directors, agents and employees, and each person who controls the Lender (within
the meaning of Section 15 of the 1933 Act or Section 20 of the Securities
Exchange Act of 1934) and the officers, directors, agents and employees of each
such controlling person, to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in the Registration Statement, or
in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding the
Lender furnished in writing to the Borrower by the Lender expressly for use
therein, or to the extent that such information relates to the Lender or the
Lender’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by the Lender expressly for use in
the Registration Statement, or in any amendment or supplement thereto or (ii)
the use by the Lender of an outdated or defective Registration Statement after
the Borrower has notified the Lender in writing that the Registration Statement
is outdated or defective.
 
(e) The Lender shall indemnify and hold harmless the Borrower, its directors,
officers, agents and employees, each person who controls the Borrower (within
the meaning of Section 15 of the 1933 Act and Section 20 of the Securities
Exchange Act of 1934), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, to the extent arising out of or based solely
upon: (x) the Lender’s failure to comply with the prospectus delivery
requirements of the 1933 Act or (y) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading (i) to
the extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by the Lender to the
Borrower specifically for inclusion in the Registration Statement or (ii) to the
extent that such untrue statements or omissions are based solely upon
information regarding the Lender furnished in writing to the Borrower by the
Lender expressly for use therein, or (iii) to the extent that such information
relates to the Lender or the Lender’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by the
Lender expressly for use in the Registration Statement or in any amendment or
supplement thereto or (z) the use by the Lender of an outdated or defective
Registration Statement after the Borrower has notified the Lender in writing
that the Registration Statement is outdated or  defective.  In no event shall
the liability of the Lender hereunder be greater in amount than the dollar
amount of the net proceeds received by the Lender upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
 
4

--------------------------------------------------------------------------------

 


(f) If a claim for indemnification hereunder is unavailable to either the
Borrower or the Lender (in each case, an “Indemnified Party” or “Indemnified
Parties”, as applicable) (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Agreement, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this section was available to such party in
accordance with its terms. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this section were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately preceding
paragraph. Notwithstanding the provisions of this section, the Lender shall not
be required to contribute amount greater than the dollar amount of the net
proceeds received by the Lender upon the sale of the Registrable Securities
giving rise to such contribution obligation.
 
8. Indemnity. The Borrower agrees to fully indemnify, defend and hold the Lender
harmless from any and all losses, costs, charges, damages, penalties or
expenses, of any nature whatsoever, that the Lender may suffer, sustain or incur
as a consequence of any Event of Default (as defined in the Note).


9. Representations and Warranties. The Borrower represents and warrants to the
Lender and agrees on the Effective Date as follows:


(a) that the Borrower is a corporation duly organized, validly existing under
the laws of the State of Nevada and has the power and authority to enter this
Agreement and to conduct the business in which it is currently engaged and as
contemplated by this Agreement;


(b) that the Borrower shall do all things necessary to remain duly organized,
validly existing and in good standing as a domestic corporation in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted except where
the failure to do so would not have a material adverse effect on the ability of
the Borrower to perform its obligations hereunder;
 
 
5

--------------------------------------------------------------------------------

 



(c) that the Borrower has the power and authority and all licenses or permits
necessary to execute, deliver and perform the transactions as contemplated by
this Agreement;


(d) that there is no known litigation or other proceeding pending or threatened
against the Borrower before any court or administrative agency that might result
in any material, adverse change in the condition of the Borrower;


(e) that this Agreement and all other documents that are to be executed in
connection with the transactions contemplated hereby have been duly authorized,
executed and delivered and to the best of the Borrower’s knowledge constitute
binding obligations enforceable in accordance with their respective terms,
except to the extent that their enforcement may be limited by bankruptcy,
reorganization, moratorium, insolvency or other similar laws affecting
creditors’ rights generally, or be limited by the application by a court of
equitable principals if equitable remedies are sought;


(f) that to the best of the Borrower’s knowledge, the Loan Documents are not
usurious under applicable law;


(g) that no statement or information contained in this Agreement, or any other
document, certificate or statement furnished or delivered by the Borrower to the
Lender for use in connection with the transactions contemplated by this
Agreement contained as of the date of such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make any statements contained herein or
therein not materially misleading; and


(h) that all of the representations and warranties of the Borrower contained in
the Loan Documents remain true, correct and complete as of the date hereof.


10.  Events of Default. Upon any Event of Default, then the Lender may, at its
option, regard the same as a breach of the conditions of the Loan Documents and
upon or after ten (10) days’ written notice to cure such event(s) of default to
the Borrower, declare the indebtedness evidenced by the Loan Documents
immediately due and payable, without further notice or demand, and the Lender
shall be entitled to exercise remedies thereunder, and may, additionally or
alternatively, avail itself of any other relief to which the Lender may be
legally or equitably entitled. Upon any default under this Section 10 of this
Agreement, the Lender shall be entitled to specific performance in addition to
any other remedies as may be available to the Lender at law or in equity.


11.  Attorneys Fees. If it becomes necessary for the Lender or the Borrower to
engage legal counsel or to bring an action at law or other proceedings to
enforce any of the terms, covenants or conditions of this Agreement or the Loan
Documents, the non-prevailing party in such action shall pay all reasonable
attorneys’ fees, as well as all cost and expenses, so incurred by the prevailing
party.
 
 
6

--------------------------------------------------------------------------------

 



12.   Beneficiary. This Agreement is made for the sole protection and benefit of
the Borrower and the Lender, and no other person or persons whomsoever shall
have any right or action hereon.  It is expressly intended that no broker or
agent shall be a third party beneficiary of this Agreement.  There are no
representations, promises, warranties, understandings or agreements, express or
implied, oral or otherwise, in relation thereto, except those expressly referred
to or set forth herein.  The Borrower acknowledges that the execution and
delivery of this Agreement is its voluntary act and deed and that said execution
and delivery have not been induced by, nor done in reliance upon, any
representations, promises, warranties, understandings or agreements made by the
Lender, its agents, officers, employees or representatives. No promise,
representation, warranty or agreement made subsequent to the execution and
delivery hereof by either party hereto, and no revocation, partial or otherwise,
change, amendment, addition, alteration or modification of this Agreement, shall
be valid unless the same shall be in writing signed by all of the parties hereto
or by their duly authorized agent.


13. Governing Law; Jurisdiction and Venue.  This Agreement and the Note and the
rights and obligation of the parties hereunder and there under shall be
construed in accordance with and be governed by the law of the State of Nevada,
without regard to principles of conflicts of laws. Any legal action or
proceeding against the Borrower with respect to this Agreement or the Note may
be brought in the courts of the State of Arizona located in Maricopa County or
in the United States Federal courts located in Maricopa County, and, by
execution and delivery of this Agreement, each of the Borrower and the Lender
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts.


14. Waiver of Jury Trial. THE LENDER AND THE BORROWER EACH HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT EACH OF THEM MAY HAVE TO A TRIAL
BY JURY OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY RELATING HERETO OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT
FOR THE LENDER TO ENTER INTO THIS AGREEMENT.


15. No Waiver. No failure to exercise and no delay in exercising, on the part of
the Lender, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


16.   Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Lender.
 
 
7

--------------------------------------------------------------------------------

 



17. Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.


18.   Notices. Any notice required or permitted to be given under this Agreement
will be in writing and may be given by delivering, sending by email or other
means of electronic communication capable of producing a printed copy, or
sending by prepaid registered mail, the notice to the following address or
number:
 
If to The Lender:
Neil Rogers
43 Torrington Road
Maroubra 2031 NSW
Australia
   
If to The Borrower:
The Alkaline Water Company Inc.
Attn: Richard A. Wright
7730 E. Greenway Road, Suite 203
Scottsdale, Arizona 85260

 
Any notice delivered or sent by electronic facsimile transmission or other means
of electronic communication capable of producing a printed copy on a business
day will be deemed conclusively to have been effectively given on the day the
notice was delivered, or the transmission was sent successfully to the number
set out above, as the case may be. Any notice sent by prepaid registered mail
will be deemed conclusively to have been effectively given on the third business
day after posting; but if at the time of posting or between the time of posting
and the third business day thereafter there is a strike, lockout, or other
labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.
 
18.      Amendment or Waiver. Neither this Agreement nor any other Loan Document
nor any terms hereof or thereof may be changed, waived, discharged or terminated
unless such change, waiver, discharge or termination is in writing signed by the
Lender and the Borrower.


19.       Entire Agreement.  This Agreement, together with the other Loan
Documents and all related exhibits and schedules, constitutes the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein and therein, and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. Each of the parties
hereby acknowledges that this Agreement and other Agreements are each the result
of mutual negotiation and therefore any ambiguity in their respective terms
shall not be construed against the drafting party.
 
 
8

--------------------------------------------------------------------------------

 


In Witness Whereof, the parties hereto have executed this Loan Agreement as of
the day and year first above written.




The Lender:


/s/ Neil Rogers_____________________
Neil Rogers
 


The Borrower:


The Alkaline Water Company Inc.


By: /s/ Richard A. Wright                                                     
Its:



 
9

--------------------------------------------------------------------------------

 

SCHEDULE A
 
CERTIFICATE OF SUBSCRIBER
 
Capitalized terms used but not otherwise defined in this certificate (the
“Certificate”) shall have the meanings given to such terms in that certain loan
agreement (the “Agreement”) between the undersigned and The Alkaline Water
Company Inc. (the “Company”).  In connection with the issuance of the Escrowed
Shares to the undersigned, the undersigned hereby agrees, acknowledges,
represents, warrants and covenants, as an integral part of the Agreement, that:
 
1.           the undersigned is not a “U.S. Person” as such term is defined by
Rule 902 of Regulation S under the 1933 Act (the definition of which includes,
but is not limited to, an individual resident in the U.S. and an estate or trust
of which any executor or administrator or trust, respectively is a U.S. Person
and any partnership or corporation organized or incorporated under the laws of
the U.S.);
 
2.           none of the Escrowed Shares have been or will be registered under
the 1933 Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in compliance with any applicable state and
foreign securities laws;
 
3.           the undersigned understands and agrees that offers and sales of any
of the Escrowed Shares prior to the expiration of a period of six months after
the date of original issuance of the Escrowed Shares (the six month period
hereinafter referred to as the “Distribution Compliance Period”) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the 1933 Act or an exemption
therefrom, and that all offers and sales after the Distribution Compliance
Period shall be made only in compliance with the registration provisions of the
1933 Act or an exemption therefrom and in each case only in accordance with
applicable state and foreign securities laws;
 
4.           the undersigned understands and agrees not to engage in any hedging
transactions involving any of the Escrowed Shares unless such transactions are
in compliance with the provisions of the 1933 Act and in each case only in
accordance with applicable state and provincial securities laws;
 
5.           the undersigned is acquiring the Escrowed Shares for investment
only and not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Shares in the
United States or to U.S. Persons;
 
6.           the undersigned has not acquired the Escrowed Shares as a result
of, and will not itself engage in, any directed selling efforts (as defined in
Regulation S under the 1933 Act) in the United States in respect of the Escrowed
Shares which would include any activities undertaken for the purpose of, or that
could reasonably be expected to have the effect of, conditioning the market in
the United States for the resale of any of the Escrowed Shares; provided,
however, that the undersigned may sell or otherwise dispose of the Escrowed
Shares pursuant to registration thereof under the 1933 Act and any applicable
state and provincial securities laws or under an exemption from such
registration requirements;
 
 
 
10

--------------------------------------------------------------------------------

 


7.           the Shares are not being acquired, directly or indirectly, for the
account or benefit of a U.S. Person or a person in the United States;
 
8.           the undersigned was outside the United States when receiving and
executing the agreement in connection with the issuance of the Escrowed Shares;
 
9.           the undersigned understands and agrees that offers and sales of any
of the Escrowed Shares shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state securities laws;
 
11.           except as set out in the Agreement, the Company has not
undertaken, and will have no obligation, to register any of the Escrowed Shares
under the 1933;
 
12.           the Company is entitled to rely on the acknowledgements,
agreements, representations and warranties and the statements and answers of the
undersigned contained in the Agreement and this Certificate, and the undersigned
will hold harmless the Company from any loss or damage either one may suffer as
a result of any such acknowledgements, agreements, statements, representations
and/or warranties made by the undersigned not being true and correct;
 
13.           the undersigned has been advised to consult its own respective
legal, tax and other advisors with respect to the merits and risks of an
investment in the Escrowed Shares and, with respect to applicable resale
restrictions, is solely responsible (and the Company is not in any way
responsible) for compliance with applicable resale restrictions;
 
14.           the undersigned and the undersigned’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the acquisition of the Escrowed Shares under the Agreement,
and to obtain additional information, to the extent possessed or obtainable by
the Company without unreasonable effort or expense;
 
15.           the books and records of the Company were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the undersigned during reasonable business hours at its
principal place of business and that all documents, records and books in
connection with the acquisition of the Escrowed Shares under the Agreement have
been made available for inspection by the undersigned, the undersigned’s
attorney and/or advisor(s);
 
16.           the undersigned (i) is able to fend for itself in connection with
the acquisition of the Escrowed Shares; (ii) has such knowledge and experience
in business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Escrowed Shares; and (iii) has the ability to bear
the economic risks of its prospective investment and can afford the complete
loss of such investment;
 
 
 
11

--------------------------------------------------------------------------------

 


17.           the undersigned has a pre-existing, substantive relationship with
the Company (or a person acting on its behalf) that is sufficient to enable the
Company (or a person acting on its behalf) to be aware of the undersigned’s
financial circumstances or sophistication. This substantive relationship with
the Company (or a person acting on its behalf) through which the undersigned is
acquiring the Escrowed Shares predates the contact between the Company (or a
person acting on its behalf) and the undersigned regarding the acquisition of
the Escrowed Shares;
 
18.           the undersigned is not aware of any advertisement of any of the
Escrowed Shares and is not acquiring the Escrowed Shares as a result of any form
of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;
 
19.           no person has made to the undersigned any written or oral
representations:
 
 
(a)
that any person will resell or repurchase any of the Escrowed Shares;

 
 
 
(b)
that any person will refund the purchase price of any of the Escrowed Shares;

 
 
 
(c)
as to the future price or value of any of the Escrowed Shares; or

 
 
 
(d)
that any of the Escrowed Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Escrowed Shares on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of the Company on the OTCQB operated by OTC
Markets Group;

 
 
20.           the undersigned is acquiring the Escrowed Shares as principal for
their own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in the Escrowed
Shares;
 
21.           neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of the Escrowed
Shares;
 
22.           the Company shall refuse to register any transfer of Escrowed
Shares not made in accordance with the provisions of Regulation S, pursuant to
registration under the 1933 Act, or pursuant to an available exemption from
registration under the 1933 Act;
 
23.           the Escrowed Shares issued to the undersigned will bear the
following legend:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  “UNITED STATES” AND “U.S. PERSON” ARE AS
DEFINED BY REGULATION S UNDER THE 1933 ACT.”;
 
 
 
12

--------------------------------------------------------------------------------

 


24.           the address of the undersigned included herein is the sole address
of the undersigned as of the date of this Certificate;
 
25.           there are no written instruments, buy-sell agreements,
registration rights or agreements, voting agreements or other agreements by and
between or among the undersigned and any other person or company, imposing any
restrictions upon the transfer, prohibiting the transfer of or otherwise
pertaining to the Escrowed Shares or the ownership thereof; and
 
26.           no person or company has or will have any agreement or option or
any right capable at any time of becoming an agreement to purchase or otherwise
acquire the Escrowed Shares or require the undersigned to sell, transfer,
assign, pledge, charge, mortgage or in any other way dispose of or encumber any
of the Escrowed Shares other than under the Agreement.
 


 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]
 
 
 
13

--------------------------------------------------------------------------------

 


Date:________________________
 
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate of
Subscriber.
 
Subscriber Information
Neil Rogers 
Registration Instruction
(Name of subscriber)
(Name to appear on the share certificate)
X 
 
(Signature of authorized signatory)
(Address, including city and postal code)
   
(Name and title  of authorized signatory)
125375796 
(SSN, incorporation # or other tax identification #)
43 Torrington Road, Maroubra 2031 NSW 
(Address, including city and postal code)
Australia 
(Telephone number)
 




 
14

--------------------------------------------------------------------------------

 
